 

Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE

NOBEL LEARNING COMMUNITIES, INC.

2010 OMNIBUS INCENTIVE EQUITY COMPENSATION PLAN

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by and between
Nobel Learning Communities, Inc., a Delaware corporation, (the “Company”) and
                             (the “Participant”).

WHEREAS, the Company maintains the Nobel Learning Communities, Inc. 2010 Omnibus
Incentive Equity Compensation Plan (the “Plan”) for the benefit of its
employees, directors, consultants, and other individuals who provide services to
the Company and its Affiliates; and

WHEREAS, the Plan permits the grant of Restricted Stock; and

WHEREAS, to compensate the Participant for his or her service to the Company and
to further align the Participant’s financial interests with those of the
Company’s stockholders, the Board approved this Award of Restricted Stock,
subject to the restrictions and on the terms and conditions contained in the
Plan and this Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1. Award of Restricted Shares. The Company hereby awards the Participant
[            ] shares of Restricted Stock, subject to the restrictions and on
the terms and conditions set forth in this Agreement (the “Restricted Shares”).
The terms of the Plan are hereby incorporated into this Agreement by this
reference, as though fully set forth herein. Except as otherwise provided
herein, capitalized terms herein will have the same meaning as defined in the
Plan.

2. Vesting of Restricted Shares. The Restricted Shares are subject to forfeiture
to the Company until they become vested in accordance with this Section 2. While
subject to forfeiture, the Restricted Shares may not be sold, pledged, assigned,
otherwise encumbered or transferred in any manner, whether voluntarily or
involuntarily by the operation of law.

(a) The Restricted Shares will become vested in accordance with the schedule
below, provided in each case that the Participant has remained in continuous
service with the Company through such date:

 

Cumulative Number of Vested Restricted Shares

   Date              

(b) Immediately prior to a Change in Control, any Restricted Shares that then
remain subject to forfeiture will become vested, provided the Participant
remains in continuous service with the Company through the completion of that
Change in Control.



--------------------------------------------------------------------------------

 

(c) Upon any cessation of the Participant’s service with the Company (whether
initiated by the Company, Participant or otherwise): (i) any Restricted Shares
which then remain forfeitable will immediately and automatically, without any
action on the part of the Company, be forfeited, and (ii) the Participant will
have no further rights with respect to those shares.

3. Issuance of Shares.

(a) The Company will cause the Restricted Shares to be issued in the
Participant’s name either by book-entry registration or issuance of a stock
certificate or certificates.

(b) While the Restricted Shares remain forfeitable, the Company will cause an
appropriate stop-transfer order to be issued and to remain in effect with
respect to the Restricted Shares. As soon as practicable following the time that
any Restricted Share becomes vested (and provided that appropriate arrangements
have been made with the Company for the withholding or payment of any taxes that
may be due with respect to such share), the Company will cause that
stop-transfer order to be removed. The Company may also condition delivery of
certificates for Restricted Shares upon receipt from the Participant of any
undertakings that it may determine are appropriate to facilitate compliance with
federal and state securities laws.

(c) If any certificate is issued in respect of Restricted Shares, that
certificate will be legended and held in escrow by the Company’s secretary or
his or her designee. In addition, the Participant may be required to execute and
deliver to the Company a stock power with respect to those Restricted Shares. At
such time as those Restricted Shares become vested, the Company will cause a new
certificate to be issued without that portion of the legend referencing the
previously applicable forfeiture conditions and will cause that new certificate
to be delivered to the Participant (again, provided that appropriate
arrangements have been made with the Company for the withholding or payment of
any taxes that may be due with respect to such Shares).

4. Substitute Property. If, while any of the Restricted Shares remain subject to
forfeiture, there occurs a merger, reclassification, recapitalization, stock
split, stock dividend or other similar event or transaction resulting in new,
substituted or additional securities being issued or delivered to the
Participant by reason of the Participant’s ownership of the Restricted Shares,
such securities will constitute “Restricted Shares” for all purposes of this
Agreement and any certificate issued to evidence such securities will
immediately be deposited with the secretary of the Company (or his or her
designee) and subject to the escrow described in Section 3, above.

5. Rights of Participant During Restricted Period. The Participant will have the
right to vote the Restricted Shares and to receive dividends and distributions
with respect to the Restricted Shares; provided, however, that any cash
dividends or distributions paid in respect of the Restricted Shares while those
shares remain subject to forfeiture will be placed in escrow with the secretary
of the Company (or his or her designee) and will be delivered to the Participant
(without interest) only if and when the Restricted Shares giving rise to such
dividends or distributions become vested.

6. Securities Laws. The Board may from time to time impose any conditions on the
Restricted Shares as it deems necessary or advisable to ensure that the
Restricted Shares are issued and sold in compliance with the requirements of any
stock exchange or quotation system upon which the shares are then listed or
quoted, the Securities Act of 1933 and all other applicable laws.

 

-2-



--------------------------------------------------------------------------------

 

7. Tax Consequences.

(a) The Participant acknowledges that the Company has not advised the
Participant regarding the Participant’s income tax liability in connection with
the grant or vesting of the Restricted Shares. The Participant has had the
opportunity to review with his or her own tax advisors the federal, state and
local tax consequences of the transactions contemplated by this Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

(b) If the Participant makes an election under Section 83(b) of the Code with
respect to the grant of the Restricted Shares, the Participant agrees to notify
the Company in writing on the day of such election. The amount includible in the
Participant’s income as a result of that election will be subject to tax
withholding. The Participant will be required to remit to the Company in cash,
or make other arrangements reasonably satisfactory to the Company for the
satisfaction of, such tax withholding amount; failure to do so within three
business days of making the Section 83(b) election will result in forfeiture of
all the Restricted Shares.

8. The Plan. This Restricted Stock Award is subject to, and the Participant
agrees to be bound by, all of the terms and conditions of the Plan, a copy of
which has been provided to the Participant. Pursuant to the Plan, the Board is
authorized to adopt rules and regulations not inconsistent with the Plan as it
shall deem appropriate and proper. All questions of interpretation and
application of the Plan shall be determined by the Board and any such
determination shall be final, binding and conclusive.

9. Consent to Electronic Delivery. The Participant hereby authorizes the Company
to deliver electronically any prospectuses or other documentation related to
this Agreement, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s intranet site. Upon written request,
the Company will provide to the Participant a paper copy of any document also
delivered to the Participant electronically. The authorization described in this
paragraph may be revoked by the Participant at any time by written notice to the
Company.

10. Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature.

11. Governing Law. This Agreement will be construed in accordance with the laws
of the State of Delaware, without regard to the application of the principles of
conflicts of laws.

12. Amendment. Subject to the provisions of the Plan, this Agreement may only be
amended by a writing signed by each of the parties hereto.

13. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

 

-3-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Restricted Stock Award Agreement on the
respective date below indicated.

 

NOBEL LEARNING COMMUNITIES, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

PARTICIPANT

Signature:  

 

Date:  

 

 

-4-